Citation Nr: 0013824	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  96-20 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. M. Cote, Associate Counsel


INTRODUCTION

The veteran had active service from November 1969 to March 
1972.  He served in Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1995 rating decision of the Department of 
Veterans' Affairs (VA) regional office (RO) which denied 
service connection for hepatitis C.

The Board notes that during an August 1996 hearing before a 
hearing officer at the RO, the veteran's representative 
appeared to raise an alternative claim for compensation for 
hepatitis C pursuant to 38 U.S.C.A. § 1151 (West 1991 & Supp. 
1999).  This issue has not been adjudicated by the RO and is, 
therefore, being referred to the RO for appropriate action.  
See Bruce v. West, 11 Vet. App. 405 (1998) (issues that are 
raised for the first time on appeal should be referred to the 
RO).



FINDINGS OF FACT

There is no competent evidence of a nexus between current 
hepatitis C and disease or injury in service.



CONCLUSION OF LAW

The claim of entitlement to service connection for hepatitis 
C is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records are negative for any complaints, 
treatment, or findings related to hepatitis.

A September 1983 private blood test revealed no atypical 
antibodies.

A June 1990 letter from a blood donation service indicated 
that the veteran's blood sample had tested positive for the 
hepatitis C virus antibody.  The veteran was informed that a 
positive antibody test might indicate that the veteran was 
infected with the hepatitis C virus.

Private outpatient treatment records show that the veteran 
reported that he had been involved in a motor vehicle 
accident in January 1989.  An August 1990 private blood test 
again revealed a positive hepatitis C antibody.  It was noted 
that the results might indicate recent or past hepatitis 
infection, but did not constitute a diagnosis of non-A, non-B 
hepatitis.  Liver function tests were reported as normal.

During an April 1996 VA examination (VAE), the veteran 
reported intravenous (IV) drug use during service in Vietnam.  
He noted that he got a tattoo during service.  The veteran 
reportedly received blood transfusions following a post 
service motorcycle accident in 1972, after which he was told 
he had hepatitis.  Testing revealed hepatitis C virus 
antibody by second generation lysa.  A history of hepatitis 
C, most likely post transfusion, was assessed.  The veteran 
condition was noted to be asymptomatic.  It was recommended 
that his blood be tested to see if he was currently actively 
infected.

During an August 1996 regional hearing, the veteran reported 
that possibility that he was told he had non-A, non-B 
hepatitis after treatment following the motorcycle accident.  
He testified, however, that he believed his hepatitis was 
attributable to IV drug use in service.  The veteran reported 
that he was treated for substance abuse during and after 
service.  He also reported that he received at least one 
blood transfusion at a VA facility.  

The RO made numerous attempts to retrieve service medical 
records related to substance abuse treatment during service 
and for treatment at a VA medical facility following the post 
service motorcycle accident; but was informed that additional 
records were unavailable.


Laws and Regulations

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation. Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  The standard for a 
well-grounded claim has been described as quite low.  Hensley 
v. West, No. 99-7029 (Fed. Cir. May 12, 2000)

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) 
(citing Murphy, at 81).

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed.Cir. 1996).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  Compensation is not payable for disease 
or disability that results from the abuse of drugs.   38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999).

An injury or disease incurred during active military, naval, 
or air service shall not be deemed to have been incurred in 
line of duty if such injury or disease was a result of the 
abuse of alcohol or drugs by the person on whose service 
benefits are claimed.  Alcohol abuse means the use of 
alcoholic beverages over time, or such excessive use at any 
one time, sufficient to cause disability to or death of the 
user; drug abuse means the use of illegal drugs (including 
prescription drugs that are illegally or illicitly obtained), 
the intentional use of prescription or non-prescription drugs 
for a purpose other than the medically intended use, or the 
use of substances other than alcohol to enjoy their 
intoxicating effects.  38 C.F.R. § 3.301(d) (1999).


Analysis

Although most of the veteran's service medical records appear 
to be unavailable, he is competent to report that he took 
intravenous drugs in service and had received a tattoo.  Thus 
there is competent evidence in support of the second Caluza 
element of a well-grounded claim.  The record does not 
contain a current diagnosis of hepatitis C, but it could be 
conceded for the sake of argument that the positive antibody 
tests provide competent evidence of a current disability.

The veteran has provided no competent evidence of a nexus 
between current hepatitis C and service.  The only possibly 
competent evidence on this question was supplied by a VA 
examiner in April 1996.  That examiner attributed the 
veteran's hepatitis to a post-service blood transfusion.

Although there is no competent evidence of such a 
relationship, service connection could not be granted for 
hepatitis secondary to the abuse of intravenous drugs, even 
if there were such competent evidence.  The provisions of 38 
U.S.C.A. § 1110, prohibit the payment of compensation for 
disability due to the abuse of drugs.  VA' General Counsel 
has interpreted this provision as prohibiting service 
connection for diseases that are secondary to the abuse of 
drugs.  VAOPGCPREC 2-97 (1997).  

The record reflects that the veteran tested positive for the 
hepatitis C antibody in 1990.  Although the April 1996 
examiner requested further testing to see if the veteran was 
currently actively infected, there is no evidence of such 
testing.  A current diagnosis of hepatitis C would not serve 
to well ground the veteran's claim.  The Board finds, 
therefore, that a remand to determine whether the veteran is 
actively infected is not warranted.  

The veteran reported the existence of inservice substance 
abuse treatment records and post service records relating to 
diagnoses of hepatitis.  Although the RO did attempt to 
retrieve those records, the veteran did not indicate how the 
documents would well ground his claim.  The Board finds that 
the RO fully satisfied any duty to assist with respect to 
those records.  McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps, 9 Vet. App. at 344.  

Based on the above, the Board concludes that the veteran's 
claim of entitlement to service connection for hepatitis C is 
not well grounded.  38 U.S.C.A. § 5107(a).

As the veteran's claim for service connection of hepatitis C 
is not well grounded, the doctrine of reasonable doubt has no 
application to his claim.




ORDER

The claim of entitlement to service connection for hepatitis 
C is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

